Case 4:18-cv-00890-ALM-CAN Document 18 Filed 06/01/20 Page 1 of 1 PageID #: 520




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   MICHAEL LAVELLO                                   §
                                                     § Civil Action No. 4:18-CV-890
   v.                                                § (Judge Mazzant/Judge Nowak)
                                                     §
   COMMISSIONER, SSA                                 §

                            MEMORANDUM OPINION AND ORDER

          The Court, having reviewed Plaintiff Michael Lavello’s Application for Attorney Fees

  under the Equal Access to Justice Act (Dkt. #16) and the Commissioner’s Response (Dkt. #17)

  wherein the Commissioner does not object to the requested fee and costs, finds that Plaintiff’s

  Application is well taken and should be granted. Accordingly,

          It is therefore ORDERED that Plaintiff’s Application (Dkt. #16) is GRANTED, and the

  Commissioner is directed to pay five thousand seven hundred thirty-one dollars and ten cents

. ($5,731.10) in attorney fees, plus court costs of four hundred dollars ($400.00), for a total award

  of six thousand one hundred thirty-one dollars and ten cents ($6,131.10). Payment shall be made

  payable to Plaintiff and mailed to Plaintiff’s counsel of record.

          IT IS SO ORDERED.
           SIGNED this 1st day of June, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
